Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election without traverse of Group I in the reply filed on 09/21/20  is acknowledged.

Claims 5-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/21/20.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ooshiro et al (US 2017/0167608).
Ooshiro et al discloses a sliding member with the claimed carbon layer with the claimed G and D bands (abstract & 0050). Since G & B bands are shown, sp2 and sp3 are inherently disclosed.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  Leson et al (US 2016/0153083).
Leson et al discloses a sliding member with the claimed carbon layer with the claimed ratio (0027) thickness (0029). Since Sp2 and sp3 carbon are shown, G & D bands  are inherently disclosed.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Woydt et al (US 2015/0368578).
Woydt et al discloses a sliding member with the claimed carbon layer with the claimed sp3 ratio (0029). Since sp2 & sp3 are shown, g and B bands are inherently disclosed.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirose et al (US 2012/0308949).
Hirose et al discloses a sliding member with the claimed carbon layer with the claimed thickness ( 0045), G and D bands (0052). Since G & B bands are shown, sp2 and sp3 are inherently disclosed.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakagawa et al (US 2007/0078067).
Hirose et al discloses a sliding member with the claimed carbon layer with the claimed G and D bands (0010). Since G & B bands are shown, the presence of sp2 and sp3 and the claimed ratio are inherently disclosed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Archene Turner whose new telephone number is (571) 272-1545. The examiner can normally be reached on Monday, Wednesday through Friday from 10:30 am. to 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. Please remember to include on the fax, the art unit 1784, serial number and Examiner’s name. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ARCHENE A TURNER/Primary Examiner, Art Unit 1784